Case 1:19-cv-22428-CMA Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          Case No. 19-CIV- -__________/__________
                      (Fla. 11th Judicial Cir. Ct. Case No. 19-013101 CA 01)

 MARIE ADEMA

        Plaintiff,

 v.

 PUBLIC HEALTH TRUST OF MIAMI-
 DADE COUNTY, FLORIDA, d/b/a
 JACKSON HEALTH SYSTEM,

       Defendant.
 ______________________________________/

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant PUBLIC HEALTH TRUST OF

 MIAMI-DADE COUNTY (the “Trust”) files this Notice of Removal and removes this action to

 the United States District Court for the Southern District of Florida, Miami Division, based on

 the facts and provisions set forth below:

        1.      Plaintiff filed a Complaint against the Trust in the Eleventh Judicial Circuit in and

 for Miami-Dade County on May 1, 2019. The Trust was served with a copy of the Complaint on

 May 13, 2019. A civil cover sheet is attached to this notice as Exhibit A, and copy of the

 Complaint and Summons served on the Trust, are attached to this notice as Exhibit B.

        2.      The Complaint asserts federal claims arising under the Family Medical Leave

 Act, 29 U.S.C. § 2611 (“FMLA”) and the Fair Labor Standards Act, 29 U.S.C. §§ 201-219

 (“FLSA”) in Counts IV and V. Compl. ¶¶ 1, 60-71, and 72-76.

        3.      This Court has original jurisdiction over the federal claims pursuant to 28 U.S.C.

 § 1331, and the action is therefore removable under 28 U.S.C. § 1441(a) and (b).


                         OFFICE OF COUNTY ATTORNEY, MIAMI -DADE COUNTY, FLORIDA
                                         TELEPHONE 305.375.5151
Case 1:19-cv-22428-CMA Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 3
                                                                       Marie Adema v. Public Health Trust
                                                                                      19-CIV-_________

        4.       Additionally, the Complaint asserts state claims for discrimination based on race,

 color and/or national origin under Fla. Stat. § 760.01 et seq. (“FCRA”), in Counts I, II and III.

 Compl. ¶¶ 4, 26-36, 37-48, and 49-59. The federal and state claims are based on the same exact

 allegations of discrimination and/or relate to the same alleged incident as the federal claim, and

 thereby are part of the same case or controversy under Article III of the United States

 Constitution.   Accordingly, this Court has supplemental jurisdiction over the state claims

 pursuant to 28 U.S.C. § 1367, and the action is therefore removable under 28 § 1441(a).

        5.       Alternatively, if the court deems the federal claims as separate and independent

 from other claims asserted in the Complaint, this action is removable pursuant to 28 U.S.C. §

 1441(c).

        6.       Venue is proper in the Southern District of Florida Miami Division because the

 alleged actions took place within Miami-Dade County, Florida.

        7.       This Notice is being filed within thirty days after service of the Complaint on the

 Trust. Pursuant to 28 U.S.C. § 1446(a), a copy of the summons and Complaint served on the

 Trust is attached as Exhibit A. No other pleadings or orders filed in the state court action have

 been served on the Trust. See State Court Docket Sheet & Filings, attached as Exhibit C.

        8.       Written notice of the Trust’s removal of this action is being provided to Plaintiff,

 and a copy of this Notice of Removal is being filed with the Clerk of the State Court.

        WHEREFORE, Defendant PUBLIC HEALTH TRUST respectfully request that this

 Court accept and retain removal jurisdiction over this action.




                                                   2
                         OFFICE OF COUNTY ATTORNEY, MIAMI -DADE COUNTY, FLORIDA
                                         TELEPHONE 305.375.5151
Case 1:19-cv-22428-CMA Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 3
                                                                       Marie Adema v. Public Health Trust
                                                                                      19-CIV-_________

 Dated: June 12, 2019                           Respectfully submitted,

                                                ABIGAIL PRICE-WILLIAMS
                                                MIAMI-DADE COUNTY ATTORNEY

                                       By:      s/Marlon D. Moffett
                                                Marlon D. Moffett (Florida Bar No. 21883)
                                                Email: mdm2@miamidade.gov
                                                Miami-Dade County Attorney’s Office
                                                Stephen P. Clark Center
                                                111 NW 1st Street, Suite 2810
                                                Miami, Florida 33128
                                                Telephone: (305) 375-5151
                                                Facsimile: (305) 375-5611
                                                Attorney for Defendant Public Health Trust

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by CM/ECF on

 June 12, 2019, on all counsel or parties of record on the Service List below.

                                             s/Marlon D. Moffett
                                             Assistant County Attorney

                                          SERVICE LIST

 Anthony M. Georges-Pierre, Esq.                        Marlon D. Moffett, Esq.
 E-mail: agp@rgpattorneys.com                           E-mail: mdm2@miamidade.gov
 Max L. Horowitz, Esq.                                  E-mail: earuiz@miamidade.gov
 E-mail: mhorowitz@rgpattorneys.com                     Miami-Dade County Attorney’s Office
 REMER & GEORGES-PIERRE, PLLC                           Stephen P. Clark Center
 44 W. Flagler Street, Suite 2200                       111 NW 1st Street, Suite 2810
 Miami, Florida 33130                                   Miami, Florida 33128
 Telephone: (305) 416-5000                              Telephone: (305) 375-5151
 Facsimile: (305) 416-5005                              Facsimile: (305) 375-5634
 Attorneys for Plaintiff                                Attorney for Defendant Public Health Trust
 Served via CM/ECF                                      No service made




                                                   3
                         OFFICE OF COUNTY ATTORNEY, MIAMI -DADE COUNTY, FLORIDA
                                         TELEPHONE 305.375.5151
